DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 10-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishi (JP Doc No. JP2004288459A).
Regarding claim 1, Nishi discloses a keypad for an endoscope, comprising a logic circuitry (inherently disclosed in paragraph 0001 – note that PDAs and mobile devices inherently contain logic circuitry); an elastic watertight cover (Figure 3, elements 5 and 8; see also paragraph 0017) including an undercut pocket (see Figure 3, element 5d – note that the magnet 5d is in the undercut portion of slide resin 5); a support (3c and 6a); and a plurality of keys arranged under the elastic watertight cover (see paragraph 0047 – note that multiple buttons may be made but are not shown), each key comprising an actuator section arranged over the support (see Figure 2, all elements on substrate 3) and a sensor section arranged below the support (all elements on substrate 6), the actuator section 
Regarding claim 2, Nishi discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the cover comprises rests that are arranged on the support and the pocket is held between the rests elevated over the snap disk by at least one stand (see Figure 3, element 5a – note that the magnet in the pocket 5d is at least a bit above the snap disc in height).
Regarding claim 3, Nishi discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the actuator section comprises a plunger adapted to press onto the snap disk (see Figure 3, elements 7 and 7b).

Regarding claim 8, Nishi discloses all of the limitations of claim 3 as discussed in the claim 3 rejection above and further that the plunger is adapted to press at least substantially onto a center of the snap disk (as shown in Figure 3, elements 7 and 7b).
Regarding claim 10, Nishi discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the cover is autoclavable (see paragraph 0012 – note that the resin cover allows the actuator to be waterproof).
Regarding claim 11, Nishi discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the sensor is a Hall-sensor (see paragraph 0019).
Regarding claim 12, Nishi discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the support is adapted to fully separate the actuator section from the sensor section (as shown in Figures 2 and 3).
Regarding claim 13, Nishi discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the cover is made of a single piece of silicone (see paragraph 0024).
Regarding claim 15, Nishi discloses a keypad including one or more keys for an endoscopic instrument, comprising: a support (Figure 3, elements 3c and 6a); a snap disk on a first side of the support and transformable from a released state to a loaded state 
Regarding claim 16, Nishi discloses all of the limitations of claim 15 as discussed in the claim 15 rejection above and further that the cover comprises rests that are arranged on the support and the pocket is held between the rests elevated over the snap disk by at least one stand (see Figure 3, element 5a – note that the magnet in the pocket 5d is at least a bit above the snap disc in height).
Regarding claim 17, Nishi discloses all of the limitations of claim 15 as discussed in the claim 15 rejection above and further that the plunger has a cross-section with a T-shape, and wherein a vertical bar of the T-shape is adapted to press onto the snap disk .


Allowable Subject Matter
Claims 5-7, 9, 14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adams et al. (US Doc. No. 20110216008) discloses a keyboard with both dome switch keys and magnetic keys.
Soelberg et al. (US Doc. No. 20190083882) discloses a keyboard with magnetically sensed keys and a plunger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADAM R. GIESY/           Primary Examiner, Art Unit 2694